TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00022-CV






In the Matter of W. J.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-14,565, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING  






PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Appellant's Motion
Filed:   February 14, 1996
Do Not Publish